Case 1:19-cv-23831-BB Document 3 Entered on FLSD Docket 09/13/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-23831

 AUGUSTO EDUARDO LOAIZA LEMUS,

         Plaintiff,

 vs.

 PROJECTOTRES LLC,
 LILIANA SERVIN, and
 JORGE CHALL PEREZ,

       Defendants.
 ______________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:     PROJECTOTRES LLC
         c/o LILIANA SERVIN, its Registered Agent
         1021 HERON CT
         KISSIMMEE, FL 34759

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or
 60 days if you are the United States or a United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
 attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
 motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                          Brian H. Pollock, Esq.
                                          FairLaw Firm
                                          7300 N. Kendall Drive
                                          Suite 450
                                          Miami, FL 33156
                                          Tel:    (305) 230-4884
                                          brian@fairlawattorney.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.

 Date:    Sep 13, 2019                                    CLERK OF COURT

                                                          ____________________________
                                                          Signature of Clerk or Deputy Clerk
                                                                                 s/ Alisha Beasley-Martin
Case 1:19-cv-23831-BB Document 3 Entered on FLSD Docket 09/13/2019 Page 2 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-23831

 AUGUSTO EDUARDO LOAIZA LEMUS,

         Plaintiff,

 vs.

 PROJECTOTRES LLC,
 LILIANA SERVIN, and
 JORGE CHALL PEREZ,

       Defendants.
 ______________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:     LILIANA SERVIN
         1021 HERON CT
         KISSIMMEE, FL 34759

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or
 60 days if you are the United States or a United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
 attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
 motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                          Brian H. Pollock, Esq.
                                          FairLaw Firm
                                          7300 N. Kendall Drive
                                          Suite 450
                                          Miami, FL 33156
                                          Tel:    (305) 230-4884
                                          brian@fairlawattorney.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.
         Sep 13, 2019
 Date:                                                    CLERK OF COURT

                                                          ____________________________
                                                          Signature of Clerk or Deputy Clerk

                                                                                     s/ Alisha Beasley-Martin
Case 1:19-cv-23831-BB Document 3 Entered on FLSD Docket 09/13/2019 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:19-CV-23831

 AUGUSTO EDUARDO LOAIZA LEMUS,

         Plaintiff,

 vs.

 PROJECTOTRES LLC,
 LILIANA SERVIN, and
 JORGE CHALL PEREZ,

       Defendants.
 ______________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:     JORGE CHALL PEREZ
         1021 HERON CT
         KISSIMMEE, FL 34759

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or
 60 days if you are the United States or a United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
 attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
 motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                          Brian H. Pollock, Esq.
                                          FairLaw Firm
                                          7300 N. Kendall Drive
                                          Suite 450
                                          Miami, FL 33156
                                          Tel:    (305) 230-4884
                                          brian@fairlawattorney.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.

 Date: Sep 13, 2019                                       CLERK OF COURT

                                                          ____________________________
                                                          Signature of Clerk or Deputy Clerk

                                                                               s/ Alisha Beasley-Martin
